DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are examined herein. 

Response to Arguments
Applicant's arguments with respect to the drawing and claim objections are persuasive, in view of the amended specification. Applicant’s amendments have removed the drawing and claim objections.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C 112 are partially persuasive, in view of the amended claim language. However, the claim amendments fail to fully address the indefiniteness rejection of claim 20 and have introduced new issues under 35 U.S.C 112(b). See below for a detailed explanation. 
Applicant's arguments with respect to the claim rejections under 35 U.S.C 102 and 35 U.S.C 103 have been fully considered but they are not persuasive. 
Applicant argues that the amended claim 1 limitation of “a reactor pressure vessel connected with a plurality of curved pressure vessel heads with a horizontal central axis by a single connection between a respective nozzle of the reactor pressure vessel with a respective nozzle of each curved pressure vessel head,” is not taught by Ingremeau. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the internal connections of the steam generators being different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires the pressure vessel be “connected with” the curved pressure vessel heads. However, the manner in which the curved pressure vessel heads are connected with the reactor pressure vessel is not recited in the claims, so the limitation can be taught by any number of structures in-between. For example, claim 1 does not require that the reactor pressure vessel be connected directly to a curved pressure vessel head. Moreover, claim 1 as currently amended does not even require that the recited curved pressure vessel heads be part of different vessels. Even if claim 1 did explicitly recite a direct connection with a curved vessel head, Ingremeau clearly discloses this (see Fig. 3). 

Claim Objections
Claims 9, 14 and 16 are objected to because of the following informalities:  claim 9 is missing “a” before “respective reactor coolant pump”. Further, claims 14 and 16 recite “is located at along the same plane”.  Appropriate correction is required.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 20 could be amended to depend from claim 19 to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a reactor pressure vessel connected with a plurality of curved pressure vessel heads” which is unclear. In the nuclear arts, a pressure vessel head generally refers to the end caps on a pressure vessel. However, it is unclear whether the curved pressure heads are part of the reactor pressure vessel or part of other pressure vessels.
Claim 2 recites the limitation “wherein at least one of said curved pressure vessel heads with said horizontal central axes is a steam generator” which renders the claim unclear. It is unclear how a curved pressure vessel head can be a steam generator. A pressure vessel, which may be configured as a steam generator, may have a curved pressure vessel head but a curved pressure vessel head cannot be a steam generator. 
Claim 4 recites the limitation “the other curved pressure vessel heads with horizontal central axes are a primary side of compact steam generators” which renders the claim indefinite. It is unclear how curved pressure vessel heads are a primary side of compact steam generators. 
Claim 4 recites the limitation “compact steam generators” which renders the claim indefinite. The term “compact” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim terminology is unclear because there is not clear indication as to how one would determine whether a steam generator is compact or not. 
Claim 6 recites the limitation “curved pressure vessel heads with horizontal central axes a primary side of pressure vessels” which renders the claim indefinite. The structural meaning of “horizontal central axes a primary side of pressure vessels” is entirely unclear. How would one determine which is the “primary side” of a pressure vessel?
Claim 13 recites the limitation “a connection nozzle between a pressure vessel and the reactor pressure vessel” which renders the claim indefinite. It is unclear as claim 13 recites “a pressure vessel” which appears to contradict with claim 1 which recites “each curved pressure vessel head.”
Claims 13 and 14 recite the limitation “each pressure vessel” which renders the claim indefinite as claim 1 only introduces “a reactor pressure vessel”. The word “each” is used to refer to every one of two or more things separately. As such, the phrase is interpreted to mean a nuclear reactor which has two or more reactor pressure vessel. Accordingly, the claim is indefinite as supporting pads and horizontal key restrictor cannot be coupled to each pressure vessel when only a singular reactor pressure vessel has been introduced. 
Claim 20 recites the limitation “wherein each steam generator and pressurizer” which renders the claim indefinite. No introduction of “a steam generator” has been positively recited in claims 1, 3 or claim 17. Therefore, the claim is indefinite because a horizontal key restrictor cannot be arranged in the outer head of each steam generator and pressurizer, as a steam generator has not been previously introduced. It appears that claim 20 should be dependent on claim 19, which would provide appropriate antecedent basis in claims 4 and 19. 
Any claim not specifically addressed above is also rejected due to its dependency on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingremeau US Pub 20170133113.
Regarding claim 1, Ingremeau discloses a compact pressurized water nuclear reactor (Fig. 1: 1 & Fig. 3: 20) comprising a reactor pressure vessel (2 and 21) connected with a plurality of curved pressure vessel heads (steam generators 3, 4, and 22-25 have curved heads) with horizontal central axes ( steam generators 3, 4, and 22-25 have a horizontal central axis that passes through the curved vessel head) by a single connection ([0058] "the conduit-forming means 5, 6 comprise a single line" and [0075] "these steam generators 22, 23, 24, 25 are connected to the reactor vessel 21 by conduit-forming means comprising a single line") between a respective nozzle of the reactor pressure (unlabeled nozzles of 1 and 20) vessel with a respective nozzle of each curved pressure vessel head (unlabeled nozzles of 3-4 and 22-25).
Regarding claim 2, Ingremeau discloses all the elements of the parent claim. Ingremeau further discloses wherein at least one of said curved pressure vessel heads with said horizontal central axes is a steam generator ([0036] and [0072] ), in which primary coolant enters and leaves the reactor pressure vessel ([0042] and [0073]) by internal flow dividers (Fig. 2: inner tube 14 and outer tube 15) in a respective connection nozzle (5,6 and 26, 27, 28, 29) that separates inlet and outlet primary coolant streams ([0062]).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ingremeau US Pub 20170133113.
Regarding claims 5 and 7, Ingremeau discloses all the elements of the parent claims. Ingremeau further discloses wherein reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure vessel (7/8 are connected to 2), each one by a single nozzle (connection line between 7/8 and 2) that connects a respective reactor coolant pump (7/8) to a respective side connection vessel (unlabeled connection on RPV 2), with an internal flow divider that separates primary coolant that enters and leaves the reactor pressure vessel without mixing (Fig. 1 illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02.

Claims 3-4 and 9-12 are rejected under 35 U.S.C. 103 as obvious over Ingremeau US Pub 20170133113, in view of Juric US 3888734.
Regarding claims 3 and 4, Ingremeau discloses all of the elements of the compact pressurized reactor of the parent claim stated above. Ingremeau further discloses that the curved pressure vessel heads (steam generators 3,4 and 22-25 have curved heads) are a primary side of compact steam generators ([0075] "these steam generators 22, 23, 24, 25 are connected to the reactor vessel 21 by conduit-forming means comprising a single line”) in which primary coolant enters and leaves the reactor pressure vessel ([0042]) by internal flow dividers (Fig. 2: inner tube 14 and outer tube 15)  in a respective connection nozzle (5/6) that separates inlet and outlet primary coolant streams ([0062]). Ingremeau does not disclose that one of the curved pressure vessel heads is part of a pressurizer.
 Juric, however, teaches a pressurized water nuclear reactor having a pressurizer (Fig. 1: pressurizer 37 and Col. 2, line 60-63 "which communicates with the interior of the pressure vessel 10"). One of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to connect a pressurizer to the reactor pressure vessel to maintain the pressure and liquid inventory in the vessel during operation (Juric, Col. 2, line 58-66). Although Juric teaches various connections between the reactor pressure vessel and the pressurizer, Ingremeau discloses cured pressure vessel heads with single divided conduits between its reactor pressure vessel and auxiliary vessels. Accordingly, one would be motivated to apply the connection of Ingremeau with the pressurizer of Juric and the reactor pressure vessel of Ingremeau for the advantages of reducing the size of the reactor structure and facilitating natural convection in the reactor coolant (Ingremeau [0010]).
Regarding claims 9 and 11, the parent claim is obvious over Ingremeau as modified by the pressurizer of Juric. Ingremeau further discloses reactor coolant pumps (Fig. 1: 7/8) are directly connected to an upper side of the reactor pressure vessel (7/8 are connected to 2), each one by a single nozzle (connection line between 7/8 and 2) that connects a respective reactor coolant pump (7/8) to a respective side connection vessel (unlabeled connection on RPV 2), with an internal flow divider that separates primary coolant that enters and leaves the reactor pressure vessel without mixing (Fig. 1 illustrates only one connection between the RCP and the RPV, so it stands to reason that a similar coolant flow path as is illustrated in Fig. 2 for SG/RPV connection (see [0006]) is employed in the RCP/RPV connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply the connection, as shown in Fig. 2, to the reactor coolant pumps 7, 8 with the same coolant path for the predictable advantages of flow circulation and minimizing installation bulk structural issues ([0010]). 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as obvious over Ingremeau US Pub 20170133113, in view of Matsuoka US 5331677. 
Regarding claims 6 and 8, Ingremeau discloses all the elements of the parent claims. Ingremeau further discloses wherein reactor coolant pumps (Fig. 3: reactor coolant pumps 30-33) are connected to the curved pressure vessel heads with horizontal central axes a primary side pressure vessels (Fig. 3 and [0075]), each one by a single nozzle that connects a respective reactor coolant pump with a respective primary side of a respective pressure vessel, with an internal flow divider that separates primary coolant that enters and leaves a respective pressure vessel without mixing (Fig. 3 illustrates only one connection between the SG and the RCP , so it stands to reason that a similar coolant flow path as is illustrated in Fig. 4 for the SG/RPV ([0006] comprise a first conduit for transporting a heated fluid from the vessel toward the steam generator via the inlet compartment" and "a second conduit for transporting a cooled fluid from the steam generator toward the vessel via the outlet compartment") connection is employed in the SG/RCP connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply this type of connection between the reactor coolant pumps and the horizontal pressure vessel for the advantages of flow circulation and minimizing bulk structural issues and the risk of major flaws forming in the lines ([0010]). Ingremeau does not disclose the reactor coolant pumps are directly connected to the curved pressure vessel heads. 
Matsuoka, however, does and teaches reactor coolant pump (Fig. 3: 5) which is directly connected to the curved pressure vessel heads (13b) of the steam generator (10). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the reactor coolant pumps and pressure vessel with the arrangement of Matsuoka for the predictable advantage of simplifying the piping route to improve the economy and safety of the reactor (Col 4 ln 29-32).   
Claims 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Ingremeau US Pub 20170133113, in view of Juric US 3888734 and further in view of Matsuoka US 5331677.
Regarding claim 10 and 12, the parent claim is obvious over Ingremeau as modified by the pressurizer of Juric. Ingremeau further discloses wherein reactor coolant pumps (Fig. 3: reactor coolant pumps 30-33) are connected to the curved pressure vessel heads with horizontal central axes a primary side pressure vessels (Fig. 3 and [0075]), each one by a single nozzle that connects a respective reactor coolant pump with a respective primary side of a respective pressure vessel, with an internal flow divider that separates primary coolant that enters and leaves a respective pressure vessel without mixing (Fig. 3 illustrates only one connection between the SG and the RCP , so it stands to reason that a similar coolant flow path as is illustrated in Fig. 4 for the SG/RPV ([0006] comprise a first conduit for transporting a heated fluid from the vessel toward the steam generator via the inlet compartment" and "a second conduit for transporting a cooled fluid from the steam generator toward the vessel via the outlet compartment") connection is employed in the SG/RCP connection). Alternatively, one of ordinary skill in the art before the effective filling date of the claimed invention would be motivated to apply this type of connection between the reactor coolant pumps and the horizontal pressure vessel for the advantages of flow circulation and minimizing bulk structural issues and the risk of major flaws forming in the lines ([0010]). Ingremeau does not disclose the reactor coolant pumps are directly connected to the curved pressure vessel heads. 
Matsuoka, however, does and teaches reactor coolant pump (Fig. 3: 5) which is directly connected to the curved pressure vessel heads (13b) of the steam generator (10). Accordingly, one of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the reactor coolant pumps and pressure vessel with the arrangement of Matsuoka for the predictable advantage of simplifying the piping route to improve the economy and safety of the reactor (Col 4 ln 29-32).   
Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau, et al. US Pub 20170133113 in view of Ruppen US 3395076.
Regarding claim 13 and 15, Ingremeau anticipates the reactor of claim 1 and 2. Ingremeau is silent with respect to the reactor having supporting pads. Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same level as the midplane of a connection nozzle between a pressure vessel and the reactor pressure vessel (Fig. 3: horizontal plane 78, Col 5, line 51), that transfer loads to a bottom support structure (Fig. 3, Col. 5, line 65-70 "supports 80, 81 and 82 all rest on bails 84" and pillars 87) with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col 6, line 1-2. Here "clearances that allow to compensate" is interpreted as a supporting structure that allows expansion of the horizontal steam generator in the longitudinal direction and eliminate vertical up lift restraints). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to combine the support of a vapor generator of a compact nuclear reactor of Ruppen to the pressure vessels of Ingremeau for the advantage of eliminating differential vertical expansion and simplifying the support of the nuclear reactor components to reduce the overall size of the reactor and the capital and operating cost of the nuclear reactor system (Col 1, line 56-60).
Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau et al. US Pub 20170133113 in view of Ruppen US 3395076, in further view of Pierart US 4511532.
Regarding claim 14 and 16, the parent claims are obvious over Ingremeau as modified by the support of Ruppen. Ingremeau further discloses an outer head of the pressure vessel aligned with the horizontal central axes of said curved pressure vessel heads connected with the reactor pressure vessel (the outer heads of 22-25 are aligned with the horizontal central axis of the curved pressure vessel 
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of the pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a fixed and accurate position with flexibility in the vessel generator structure" which suggests that the support allows axial motion to not allow excessive stress in the vessel-generator connection) and is located at along the same plane as a midplane of a connection nozzle between a respective pressure vessel and the reactor pressure vessel (the protruding elements of the supporting structure are located on the longitudinal axis (Fig. 1: 21) of the steam generator, which may be the same plane as the midplane of the connection nozzle between the pressure vessel and the reactor pressure vessel). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to apply the support structure of Pierart to the combination of the support of Ruppen with the outer head of the pressure vessel which is aligned with the horizontal central axis of the curved pressure vessel heads of Ingremeau for the advantage of eliminating the risk of rupture between connections that occurs as a result of impacts in a longitudinal or radial direction (Col. 5, line 55-57). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau et al. US Pub 20170133113 in view of Juric US 3888734 and further in view of Ruppen US 3395076.
Regarding claims 17 and 19, the parent claim is obvious over Ingremeau as modified by the pressurizer of Juric. Ingremeau as modified by Juric is silent with respect to the reactor having supporting pads.
Ruppen, however, teaches supporting pads (Fig. 3: supports 81) with horizontal sliding surfaces (Col. 5, line 62-65 & line 72-74, here horizontal sliding surfaces are interpreted to mean a surface of the supports which are attached to the vapor generator that horizontally slide as expansion occurs radial and outward from the vessel) located along the same plane as a midplane of a connection nozzle between a respective steam generator and the reactor pressure vessel (Fig. 3: horizontal plane 78), that transfer loads to a bottom support structure (Fig. 3, Col 5, line 65-70 "supports 80, 81 and 82 ail rest on bails 84" and pillars 87), with clearances that allow to compensate for dimensional changes during normal operation and vertical up lift restrains for accidental conditions (Col. 6 line 1-2. Here "clearances that allow to compensate" is interpreted to a supporting structure that allows expansion of the horizontal steam generator in the longitudinal direction and eliminate vertical up lift restraints). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to combine the support of a vapor generator of a compact nuclear reactor of Ruppen to the nuclear reactor of Ingremeau modified with the pressurizer of Juric for the advantage of eliminating differential vertical expansion and simplifying the support of the nuclear reactor components to reduce the overall size of the reactor and the capital and operating cost of the nuclear reactor system (Col. 1 ln 56-60). 
Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingremeau et al. US Pub 20170133113, in view of Juric US 3888734, in further view of Ruppen US 3395076, and in further view of Pierart US 4511532.
Regarding claim 18 and 20, the parent claims are obvious over Ingremeau as modified by the pressurizer of Juric and the support of Ruppen. Ingremeau further discloses an outer head of the pressure vessel aligned with the horizontal central axes of said curved pressure vessel heads connected with the reactor pressure vessel (the outer heads of 22-25 are aligned with the horizontal central axis of the curved pressure vessel heads 26-30). However, neither Ingremeau nor Juric nor Ruppen teach the additionally recited limitations of a horizontal key restrictor.
Pierart does and teaches a horizontal key restrictor (Fig. 1: protruding element 18) in the outer head of the pressure vessel (Col. 5, line 25-30) that allows movements along said central axes, restricts lateral and vertical movements (Col. 1, line 36-40 "preventing the relative displacements of the vessel and the generators upon the occurrence of various impacts or accelerations in all directions" and "the supporting structure restricts the steam generator in a fixed and accurate position with flexibility in the vessel generator structure" which suggests that the support allows axial motion to not allow excessive stress in the vessel-generator connection) and is located at along the same plane as a midplane of a connection nozzle between a respective pressure vessel and the reactor pressure vessel (the protruding elements of the supporting structure are located on the longitudinal axis (Fig. 1: 21) of the steam generator, which may be the same plane as the midplane of the connection nozzle between the pressure vessel and the reactor pressure vessel). Accordingly, one of ordinary skill in the art before the effective filling date would have found it obvious to apply the support structure of Pierart to the combination of the support of Ruppen with the pressurizer of Juric and the outer head of the pressure vessel which is aligned with the horizontal central axis of the curved pressure vessel heads of Ingremeau for the advantage of eliminating the risk of rupture between connections that occurs as a result of impacts in a longitudinal or radial direction (Col. 5, line 55-57). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646